Citation Nr: 1325768	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include psychotic disorder not otherwise specified (NOS), depression NOS, adjustment disorder, schizophrenia, impulse control disorder NOS, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Social Services Advocates



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from September 1982 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  After the appellant relocated to Southern California, the RO in Los Angeles, California, assumed jurisdiction over the appellant's claim.  

The appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  A hearing was scheduled for a date in November 2011, and he was notified of the date and time of the hearing in a letter, also dated in November 2011.  This letter was sent to his address of record and was not returned as undeliverable.  Although the appellant was scheduled for a hearing, he subsequently failed to appear for said hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  See 38 C.F.R. § 20.704(d) (2012).

The appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at an August 2012 hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

A claim of service connection for PTSD was originally denied in a January 2003 rating decision.  As service personnel records were associated with the claims file subsequent to this decision, the agency of original jurisdiction (AOJ) readjudicated and again denied the claim of service connection for PTSD in an April 2003 rating decision.  The appellant did not appeal this decision and new and material evidence was not received one year of the decision.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2012).

As additional relevant service personnel records have been added to the record since the April 2003 decision, the Board will adjudicate the claim of service connection for PTSD on a de novo basis without the need for new and material evidence.

The appellant was previously represented by the Larry Knopf, Attorney at Law, and Military Order of the Purple Heart.  In May 2010 and November 2011, prior to certification of the appeal to the Board, such representation was revoked.  The appellant now has another representative, as indicated on the title page of this decision.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claims.  The documents in this file have been reviewed and considered as part of this appeal.

In October 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development and adjudicative action.  After the development, the AMC granted service connection for a bilateral foot disability.  As this is a full grant of benefits sought, this issue is no longer before the Board.  The remaining three issues were denied and have been returned for appellate review.  


The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  While on active duty, the appellant did not receive treatment for or complain of any symptoms or manifestations indicative of a lower back disorder or any type of psychiatric disability. 

2.  The appellant has been diagnosed with a lower back disorder and various overlapping psychiatric disorders over the course of this appeal.  However, medical evidence etiologically linking any of these disorders with the appellant's military service has not been presented.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a psychiatric disability, to include psychotic disorder not otherwise specified (NOS), depression NOS, adjustment disorder, schizophrenia, impulse control disorder NOS, and posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA) - 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters from the RO and the AMC, to include in August 2005, advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications in March and May 2006 also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication in May 2013 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded VA examinations over the course of this appeal, the most recent in 2012, with addendums in 2013.  In all cases, the results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information in toto is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further regarding the duty to assist, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony as to the essential elements of the claims, to include information regarding in-service incurrence of the claimed disabilities, as well as the post-service manifestations.
In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for service connection, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012) and that the Board can go forward on the claim based on the current record.

Further, the Board finds there has been substantial compliance with its October 2012 remand instructions.  In this regard, the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

In this case, the record indicates that the AMC contacted the appellant to obtain the locations of various private health care providers the appellant had said that he had received treatment therefrom.  A response from the appellant was not forthcoming.  The AMC also obtained the appellant's previously missing VA medical records and had the appellant undergo additional medical testing.  Thereafter, a supplemental statement of the case was issued. Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its October 2012 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Laws and Regulations - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be:  
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).   In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

III.  Facts and Discussion

The appellant claims that he now suffers from miscellaneous psychiatric disorders and a lower back disorder that he attributes to his military service.  The appellant, in his hearing before the Board, asserted that due to the treatment he received while on active duty, he experienced anxiety, depression, and other manifestations that he claims have continued since service.  He further maintains that the back condition from which he now suffers therefrom began in service and was due to the duties that he performed while in the US Navy.  

A review of the appellant's service treatment records fail to reveal treatment for a lower back disorder or any of the appellant's claimed psychiatric disorders (a psychotic disorder NOS, depression NOS, adjustment disorder, schizophrenia, impulse control disorder NOS, and PTSD).  Those same service treatment records fail to show any manifestations, complaints, or diagnoses referable to any type of psychiatric disorder or a lower back disability.  Separation examination in June 1985 showed normal findings and no relevant complaints were raised on the accompanying report of medical history.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including certain psychiatric disorders and arthritis of the back, when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).   In this case, there is no evidence of record to show that the appellant sought treatment for any back disorder or any psychiatric disorder within the year immediately following his release from active duty and the evidence does not otherwise establish manifestations within that timeframe.  Accordingly, he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

In conjunction with his claim for benefits, the appellant underwent psychiatric examinations in June 2012 and December 2012 (with an addendum in March 2013).  When he underwent the psychiatric examination in June 2012, the examiner found that he was not suffering from PTSD.  The December 2012 examination report with addendum provided a diagnosis of psychosis NOS.  The examiner also found that the appellant was not suffering from schizophrenia.  It was further written that it was unlikely that the appellant experienced any psychiatric symptoms while on active duty because said symptoms would have been observed and noted in the appellant's service treatment records.  

Also of record are VA medical treatment reports, along with private medical records and those from the Social Security Administration (SSA).  These records do show that that the appellant has, since leaving service, been diagnosed with schizophrenia, depression, a psychotic disorder, an adjustment disorder, and an impulse control disorder.  However, none of these acute disabilities were attributed to service.  That is, none of the treatment records, either private or governmental, etiologically link the conditions with the appellant's service.

With respect to the appellant's lower back disorder, the service treatment records, as previously noted, are negative for any findings, treatment, or diagnoses involving a lower back disorder or disability.  A private medical record dated in 2004 indicated a 3-year history of back and shoulder pain.  Consistent with this, a private evaluation accomplished in March 2005 reported that the appellant had fallen in September 2001 and injured his back.  The injury was so severe that he had undergone physical therapy.  It was also noted that therapy was provided for his cervical segment of the spine.  

A VA examination was accomplished in December 2012 with an addendum submitted in March 2013.  The examiner opined that it was less likely than not that the appellant's current back disorder was related to or caused by service.  The examiner wrote:

The patient reports that his back pain began in the service however he has no xray changes on even his most recent xrays.  Also review of the available data shows that the patient did not c/o [complain] of back pain in any of his MD notes starting from 1998.  Patient presented multiple times to the ERE and to same day clinic with other complaints but never with back pain.  It is possible that he injured his back after the service as he did work in an oil refinery and had a hx [history] of cocaine/meth abuse.  

There are no other medical opinions of record concerning either a psychiatric disorder or a lower back disability.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, the record contains negative opinions provided by VA health care providers.  The Board notes that the VA examiners who provided the opinions contained in the claims folders have not been equivocal.  Rather, the reviewers were very specific and direct in the opinions that were provided.  Based on the clarity and specificity provided in the opinions, the VA reviewers' opinions do not appear speculative or without foundation.   See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2012) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).
The Board acknowledges the statements provided by the appellant.  However, in comparison to the medical opinions provided, the appellant did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  As such, the Board finds that the "opinions" provided by the appellant lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

Alternatively, as previously reported, medical experts have fairly considered all the evidence and their opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiners' opinions on which it bases its determination that service connection for miscellaneous psychiatric disorders and a lower back disability is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Turning to the written statements along with the testimony provided by the appellant, the Board acknowledges that the appellant is competent to state that he experienced psychiatric manifestations and symptoms along with lower back pain. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of such assertions.

The Board finds that the statements made by the appellant, to the effect that his back disorder and his various psychiatric disorders began while in service, inconsistent with the record.  Initially, it is noted that the separation examination was normal, with no relevant complaints raised in the report of medical history.  Moreover, from shortly after he was discharged from service, the appellant was aware of the VA compensation program, as evidenced by the fact that he filed a claim of service connection for syphilis in 1995.  At that time he did not claim either a psychiatric or back disorder.  Thus, it would appear that the Veteran was not experiencing chronic symptoms as of that time, or, if he was, he did not attribute any low back or psychiatric problems to his active service.  Moreover, following service he repeatedly sought treatment for various maladies.  However, it was not until 2005, approximately twenty years after his discharge from service, that he actually presented a claim for said benefits to the VA.  Moreover, his complaints reflected in the treatment records did not arise until after a much-documented occupational injury in 2001. Overall, then, the Board finds his statements inconsistent with his actions after discharge from active service.  In sum, the Board concludes that the appellant's statements are not credible.  

A veteran is competent to state what he experienced, such as experiencing pain in his back or being depressed or anxious.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the claimed conditions.  In this case, the Board finds that the appellant's reports concerning symptoms and manifestation he reportedly began experiencing in service or shortly thereafter and then continuously since his discharge from active service less than credible.  The Board notes that none of the private and governmental health care providers have ever even insinuated that the appellant's current disorders were related to or caused by or the result of the appellant's military service.  Thus, the lay assertions are not competent or sufficient.  Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorders to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

Furthermore, even if the Board were to accept the Veteran's statements as to continuity of symptomatology, in this case no chronic disease was manifest in service or during a relevant presumptive period.  Thus, the appellant is precluded from establishing service connection on this basis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, a competent medical nexus opinion is required and here, as already discussed, such evidence finds squarely against the claim.

In conclusion, after reviewing the claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disabilities in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorders are etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, to include psychotic disorder not otherwise specified (NOS), depression NOS, adjustment disorder, schizophrenia, impulse control disorder NOS, and PTSD, is denied.  

Service connection for a low back disability is denied.


REMAND

The remaining issue on appeal is whether the appellant now suffers from bilateral hearing loss that was caused by or the result of his military service.  In conjunction with his claim for benefits, he underwent a VA Audiological Examination in December 2011.  Upon completion of the examination, the appellant hearing was found to be within normal limits and as such, hearing loss of either ear was not diagnosed.  Ten months later, in October 2012, the appellant was diagnosed by a private audiologist as having profound hearing loss in both ears.  In March 2013, based on a diagnosis of having profound hearing loss, the appellant was fitted for hearing aids of both ears.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Further regarding the duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  Hence, it is the conclusion of the Board that because there appears to be conflicting evidence as to whether the appellant now suffers from bilateral hearing loss that may be related to service, the claim should be returned to the AMC so that additional development may occur.  

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is remanded to the AMC for the following development:

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment for hearing loss since January 2012, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012).

2.  The AMC should arrange for another audiological examination of the appellant.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the appellant.

With respect to bilateral hearing loss, the examiner must specifically make a determination as to whether the appellant has hearing loss at present or at any time during the claims period (snce July 2005), reconciling such finding with other medical evidence of record, to include the March 2013 private treatment note indicating the issuance of hearing aids.  Finally, the examiner should provide an opinion as to whether any hearing loss found was caused by or the result of the appellant's active service.  

The examiner must provide a complete rationale for all opinions expressed.  If he or she cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


